Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  May 3, 2013                                                        Robert P. Young, Jr.,
                                                                                Chief Justice

  144144-5                                                            Michael F. Cavanagh
  144159                                                              Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
                                                                         David F. Viviano,
  FARMERS INSURANCE EXCHANGE,                                                        Justices
           Plaintiff-Appellee,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE CO.,
           Plaintiff-Appellant,
  v                                            SC: 144144
                                               COA: 298984
                                               Mason CC: 09-000035-NF
  MICHIGAN INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE CO.,
           Plaintiff-Appellant,
  v                                            SC: 144145
                                               COA: 298985
                                               Mason CC: 09-000172-NF
  MICHIGAN INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

  FARMERS INSURANCE EXCHANGE,
           Plaintiff-Appellant,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE CO.,
           Plaintiff-Appellee,
                                                                                                               2


v                                                                 SC: 144159
                                                                  COA: 298984
                                                                  Mason CC: 09-000035-NF
MICHIGAN INSURANCE COMPANY,
          Defendant-Appellee.

_________________________________________/

       On order of the Court, leave to appeal having been granted and the briefs and oral
arguments of the parties having been considered by the Court, we VACATE our order of
May 23, 2012. The applications for leave to appeal the October 18, 2011 judgment of the
Court of Appeals are DENIED, because we are no longer persuaded that the questions
presented should be reviewed by this Court.

      VIVIANO, J., not participating.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 3, 2013                         _________________________________________
       t0430                                                                 Clerk